

AMENDMENT NO. 2 TO AMENDED AND RESTATED
MASTER TRUST AGREEMENT1


This AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER TRUST AGREEMENT (“Amendment
No. 2”) is made effective as of October 25, 2016 (“Amendment Effective Date”) by
and between MoneyGram Payment Systems, Inc. (“MoneyGram”), a Delaware
corporation with a principal place of business at 2828 N. Harwood, Dallas, TX
75201 and Wal-Mart Stores, Inc. (“Walmart”), a Delaware corporation, with a
principal place of business at 702 SW 8th Street, Bentonville, AR 72716.
MoneyGram and Walmart are collectively referred to in this Amendment No. 1 as
the “Parties” and each individually as a “Party.


WHEREAS, MoneyGram and Walmart effective February 1, 2016 entered into that
certain Amended and Restated Master Trust Agreement, as amended by that certain
Amendment No. 1 to Amended and Restated Master Trust Agreement effective as of
August 26, 2016 (as amended, “Agreement”), pursuant to which, among other
things, MoneyGram appointed Walmart as its limited agent and authorized delegate
for the sole purpose of offering and selling Services;


WHEREAS, MoneyGram and Walmart now desire to amend the Agreement as of the
Amendment Effective Date as set forth in this Amendment No. 2;


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the Parties agree as
follows:


1.    Capitalized terms used in this Amendment No. 2 and not specifically
defined in this Amendment No. 2 shall have the meaning set forth in the
Agreement.


2.    The “List of Attachments” page of the Agreement immediately following the
signature page is amended to insert the following after “Attachment M,
CO-BRANDED MTaaS WEBSITE ADDENDUM”:


ATTACHMENT N
Walmart2Walmart Mexico Powered by MoneyGram MONEY TRANSFER ADDENDUM    



3.     The Agreement is amended by adding, immediately following Attachment M,
“Attachment N, Walmart2Walmart Mexico Powered by MoneyGram Money Transfer
Addendum” that is attached to this Amendment No. 2 and incorporated into this
Amendment No. 2 by this reference.


4.    Each Party acknowledges and agrees that each and every provision of this
Amendment No. 2, including the recitals and any “whereas” clauses, is
contractual in nature and binding on the Parties. Except as expressly set forth
in this Amendment No. 2, nothing in this Amendment No. 2 will modify, alter or
amend any provision or term of the Agreement.






_____________________________
1    The appearance of [*] denotes confidential information that has been
omitted from this Exhibit 10.75 and filed separately with the Securities and
Exchange Commission pursuant to a confidential treatment request under Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


Page 1 - Confidential

--------------------------------------------------------------------------------




IN WITNESS HEREOF, the Parties have caused this Amendment No. 2 to be executed
by their fully authorized representatives as of the Amendment Effective Date.
    
WAL-MART STORES, INC.
MONEYGRAM PAYMENT
SYSTEMS, INC.


By: /s/ Daniel J. Eckert_______________


By: /s/ W. Alexander Holmes___________
Name: Daniel J. Eckert
Name: W. Alexander Holmes
Title: Senior Vice President, Walmart Services


Date: 12/9/2016


Title: Chief Executive Officer




Date: 11/18/16









Page 2 - Confidential

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



Walmart2Walmart Mexico powered by MoneyGram
MONEY TRANSFER ADDENDUM N
to the Amended and Restated Master Trust Agreement
A.
Incorporation; Authorization; Certain Definitions. This Walmart2Walmart Mexico
Powered by MoneyGram Money Transfer Addendum (the “MT Addendum”) is entered into
by and between MoneyGram Payment Systems, Inc. (“MoneyGram”) and Wal-Mart
Stores, Inc. (“Walmart”) effective as of October 25, 2016 (“Addendum Effective
Date”) and is a part of, and incorporated into, that certain Amended and
Restated Master Trust Agreement, effective February 1, 2016 by and between
Walmart and MoneyGram (as amended, the “Agreement”). Pursuant to this MT
Addendum, MoneyGram hereby authorizes Walmart to sell, and Walmart agrees to
offer and sell, the Walmart2Walmart Mexico Money Transfer Services at physical
Agent Locations in the United States.

Terms used and not defined in this MT Addendum are as defined in the Agreement.
As used in this MT Addendum:
“Walmart2Walmart Mexico Money Transfer Services” means a money transmission
service offered by Walmart under the name “Walmart2Walmart Mexico, powered by
MoneyGram”, with such service being initiated in whole or in part (1) at an
Agent Location in the United States and (2) the resulting transaction being
disbursed in currency at a Walmart Mexico Location.
“Walmart Mexico Location” means a retail store or club located in Mexico and
operated by Nueva Wal-Mart de Mexico, S. de R.L. de C.V or its Affiliates,
including stores operating under the banner BodegaAurrera, Mi BodegaAurrera and
Superama, that are authorized to offer MoneyGram Money Transfer Services.
“Transfer Amount” means the funds collected from a consumer for purposes of
being transferred to a recipient, excluding all fees.
The Walmart2Walmart Mexico Money Transfer Services shall be composed of
“Transfer Send” transactions wherein an Agent Location collects the Transfer
Amount and the Consumer Fee (as defined in Section E below) from a consumer, the
consumer chooses the Walmart2Walmart Mexico Powered by MoneyGram service, and
initiates an electronic request to MoneyGram to disburse funds to a recipient at
a Walmart Mexico Location. For purposes of clarity, Walmart2Walmart Mexico Money
Transfer Services: (i) only include money transfer send transactions performed
by consumers at physical retail Walmart locations in the U.S. to be picked up by
recipients at physical Walmart Mexico Locations and do not include any money
transfer transactions performed by a consumer online; and (ii) do not include
the purchase, loading or re-loading of gift cards, credit or debit cards,
prepaid cards or any other type of financial services card.


Page 3 - Confidential

--------------------------------------------------------------------------------




B.
Forms. The MoneyGram Form and Money Transfer Form agreed upon by the Parties as
of the Addendum Effective Date for use with respect to Walmart2Walmart Mexico
Money Transfer Services is attached to this MT Addendum as Attachment N-1. Any
modifications or changes to the MoneyGram Transfer Form and Money Transfer Form
are subject to the provisions and requirements of Section 6(e) of the Agreement;
however, no modification or change will require an amendment to this MT Addendum
or the Agreement.

C.
Money Transfer Procedures. As with all other MoneyGram money transfer services
offered and sold by Walmart, Walmart shall use various security measures,
log-ins and passwords in connection with the Equipment and Interface to conduct
the Walmart2Walmart Mexico Money Transfer Services. Such security measures,
log-ins and passwords may be referred to hereafter as the “Walmart Security
Measures.” It is Walmart’s obligation to ensure that the Walmart Security
Measures are kept confidential and secure. Walmart agrees to take all
commercially reasonable precautions necessary to prevent disclosure of the
Walmart Security Measures and access to the Walmart2Walmart Mexico Money
Transfer Services by unauthorized persons and will promptly notify MoneyGram if
Walmart knows or suspects that the Walmart Security Measures have been
compromised or otherwise disclosed. Walmart shall be liable for all use or
misuse of the Walmart Security Measures, unless such misuse is the result of
acts, errors or omissions of MoneyGram, its employees, agents or
representatives. The Parties shall assist each other in investigating the
circumstances of any misuse of the Walmart Security Measures. Walmart hereby
acknowledges that MoneyGram will refuse to authorize transactions if the correct
Walmart Security Measures are not provided. Walmart agrees that MoneyGram, in
its reasonable discretion, shall have the right, at any time, to refuse any
Walmart2Walmart Mexico Money Transfer Services transaction request.

D.
Transfer Send Transactions.

(i)
The Walmart2Walmart Mexico Money Transfer Services may only be offered for
transactions where the Transfer Amount is between US$50.01 (inclusive) and
US$800.00 (inclusive). The Parties agree that modifications to the range may be
needed due to currency exchange fluctuations between the United States dollar
and the Mexican peso and any such modifications shall be mutually agreed upon by
the Parties.

(ii)
For each such Transfer Send conducted at an Agent Location where the consumer
chooses the Walmart2Walmart Mexico Money Transfer Service for a Transfer Amount
in the above-referenced range, such Agent Location shall collect from the
consumer the Transfer Amount and the applicable Consumer Fee as defined in
Section E below. MoneyGram may from time to time amend the Consumer Fee in its
sole discretion. Walmart shall not charge consumers additional fees of any kind
or nature.

(iii)
As tender for the Walmart2Walmart Mexico Money Transfer Services, Walmart shall
accept from consumers either (1) cash, (2) PIN debit cards, or (3) such other
forms of payment specifically approved by MoneyGram. Walmart’s acceptance of
payment, regardless of payment type, is at Walmart’s sole and exclusive risk and
Walmart shall be liable to MoneyGram for all amounts related to any Transfer
Send initiated by Walmart, regardless of whether Walmart ultimately receives
good funds from the consumer.

E.
Consumer Fees.

(i)
“Consumer Fee” shall be US $6.50 per transaction which the Agent Location shall
collect from each consumer sender for the Walmart2Walmart Mexico Money Transfer
Services.



Page 4 - Confidential

--------------------------------------------------------------------------------




Subject to the provisions below, MoneyGram shall set the Consumer Fee for the
Walmart2Walmart Mexico Money Transfer Service transaction.
(ii)
The Consumer Fee used by Walmart to conduct Walmart2Walmart Mexico Money
Transfer Service transactions [*].

F.
Commissions.

(i)
For each Transfer Send transaction performed at an Agent Location under the
Walmart2Walmart Mexico Money Transfer Service, MoneyGram agrees to pay Walmart
as compensation [*] (the “Walmart2Walmart Mexico MT Commission”).

(ii)
MoneyGram and Walmart may agree from time to time to implement special
initiatives for certain transactions and the Parties may agree to a modified
Walmart2Walmart MT Commission rate for such transactions.

(iii)
No Consumer Fee will be charged to consumers and no Walmart2Walmart Mexico MT
Commissions or other compensation will be paid to Walmart for processing
refunds.

(iv)
If any Transfer Send is subsequently canceled for any reason (including without
limitation for fraud, insufficient funds or cancellation by customer) and no
fees are received or retained (as applicable) by MoneyGram from the customer, no
Walmart2Walmart Mexico MT Commission shall be payable thereon, provided that
such cancellation must occur within 30 (thirty) days of the date that the
Transfer Send is fully funded. To the extent MoneyGram has paid any
Walmart2Walmart Mexico MT Commission on any Transfer Send that is later canceled
pursuant to the timeframe set forth in the foregoing sentence, MoneyGram shall
deduct the amount of Walmart2Walmart Mexico MT Commission applicable to such
cancelled Transfer Send from Walmart2Walmart Mexico MT Commission payments
subsequently payable to Walmart, and will provide Walmart with reporting
evidencing all such cancelled Transfer Send transactions. If the amount of such
payments is not sufficient to cover the refund of the applicable Walmart2Walmart
Mexico MT Commission, Walmart shall pay MoneyGram the deficiency within thirty
days of Walmart’s receipt of an invoice from MoneyGram.

G.
Remittances/Settlement. Settlement of amounts due to MoneyGram for transactions
performed under the Walmart2Walmart Mexico Money Transfer Services shall be
settled as part of the established settlement procedure for money transfers
between MoneyGram and Walmart set forth in Attachment C to the Agreement.

H.
Term and Termination.

This MT Addendum shall commence on the Addendum Effective Date and continue for
the Term of the Agreement, unless the Agreement is terminated prior to the end
of the Term in accordance with Section 9 of the Agreement. The terms of this MT
Addendum may continue during the Tail Period if requested by Walmart, as such
term is described in Section K(ii) of Attachment C of the Agreement, and the
conditions therein are met.




[*]     Please refer to footnote 1 on page 1 of this Exhibit 10.75.    


Page 5 - Confidential

--------------------------------------------------------------------------------




I.
Miscellaneous

(i)
The Parties agree that the Walmart2Walmart Mexico Money Transfer Service, and
the Consumer Fees charged in connection with such service, are specifically
excluded from any calculations regarding the Marketing Allowance set forth in
Section N(i) of Attachment C of the Agreement. Unless otherwise mutually agreed
upon by the Parties, any marketing expenses for the Walmart2Walmart Mexico Money
Transfer Service shall be the responsibility of Walmart.

(ii)
MoneyGram acknowledges and agrees that the mark “Walmart2Walmart” and
“Walmart2Walmart” logo constitute Walmart Proprietary Material.

(iii)
In the event of any conflict between the terms of this MT Addendum and the terms
of the Agreement with respect to the subject matter hereof, the terms of this MT
Addendum shall control.







Page 6 - Confidential

--------------------------------------------------------------------------------




ATTACHMENT N-1
MONEYGRAM FORM/MONEY TRANSFER FORM










Page 7 - Confidential